Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over LYMAN (9,311,795) in view of NIKSTACKER (Using Robotics Sensor Triggers).
As per claim 1, Lyman teaches the claimed “computer-implemented method when executed by data processing hardware causes the data processing hardware to perform operations” comprising: “receiving, from a subscriber device, a virtual region corresponding to a physical region within a physical space” (Lyman, figures 1 and 3; column 3, lines 45-65); and “in response to determining 

Claim 2 adds into claim 1 “wherein the virtual region comprises one or more attributes, the one or more attributes comprising at least one of: a size of the virtual region; a shape of the virtual region; a relative location of the virtual region within the physical region; or a relative orientation of the virtual region within the physical region” (Lyman, figures 3 and 5; Nikstacker, 3:46-3:55, 5:05-11:02, trigger conditions).

Claim 3 adds into claim 2 “wherein receiving the virtual region corresponding to the physical region within the physical space comprises receiving a user input defining the one or more attributes of the virtual region” (Lyman, figures 3 and 5; Nikstacker, 3:46-3:55, 5:05-11:02, trigger conditions).

Claim 4 adds into claim 1 “wherein the physical region within the physical space comprises one of a two-dimensional area of the physical space or a three-dimensional area of the physical space” (Lyman, figures 3 and 5; Nikstacker, 5:05-11:02, trigger conditions).

Claim 5 adds into claim 1 “wherein one or more sensors are part of the user device” which is obvious because the sensor can be located anywhere to trigger the alarm.



Claim 7 adds into claim 1 “wherein the action comprises incrementing a counter” (Nikstacker, 5:55-6:22 time counter).

Claim 8 adds into claim 1 “wherein the notification comprises a time that the user device entered or exited the virtual region” (Nikstacker, 5:55-6:22 time counter).

Claim 9 adds into claim 1 “wherein the subscriber device contains program code that enables receipt of the notification indicating that the user device entered or exited the virtual region” (Lyman, network 110; Nikstacker, 2:20-2:47, 3:46-3:55 – personal computer).

Claim 10 adds into claim 1 “wherein the data processing hardware receives, on behalf of the subscriber device, the location data of the user device and determines, on behalf of the subscriber device, that the user device enters or exits the virtual region” (Lyman, figures 3 and 5; Nikstacker, 3:46-3:55, 5:05-11:02, trigger conditions).

Claims 11-20 claim a system based on the method of claims 1-10; therefore, they are rejected under a similar rationale.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,347,047. Although the claims at issue are not identical, they are not patentably distinct from each other because the trigger condition of the US patent can obviously be the present of an object such as the user device.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/        Primary Examiner, Art Unit 2616